IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-29,547-08


                          EX PARTE ROBERT LEE DAVIS, Relator

                   ON APPLICATIONS FOR WRITS OF MANDAMUS
                        CAUSE NOS. 9408436-E AND 9408436-F
               IN THE 339TH DISTRICT COURT FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for writs of habeas corpus in

the 339th District Court of Harris County challenging cause numbers 9408436-E and 9408436-F.

The trial court entered orders designating issues in both causes on February 1, 2013 and January 6,

2014, respectively. These applications have yet been forwarded to this Court.

       Respondent, the Judge of the 339th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the records on such habeas corpus applications. In

the alternative, Respondent may resolve the issues set out in the orders designating issues and then
                                                                                                    2

have the District Clerk submit the records on such applications. In either case, Respondent’s answer

shall be submitted within 30 days of the date of this order. This application for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted a response.



Filed: October 8, 2014
Do not publish